         Case 1:18-cv-00528-BAH Document 27-1 Filed 04/20/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


KALORAMA CITIZENS ASSOCIATION,

       and

ADAMS MORGAN FOR REASONABLE
DEVELOPMENT,

       Plaintiffs,

       v.                                                Civil Case No. 18-528 (RJL)

SUNTRUST BANK COMPANY,

       Defendants.



                                              NOTICE

       The substance of Plaintiffs’ memorandum of law in opposition to Defendant SunTrust’s

motion for summary judgment is the same as the substance of their memorandum in opposition to

Defendant SunTrust’s motion for summary judgment filed by Plaintiffs in Superior Court of the

District of Columbia on February 20, 2018. However, this memorandum has been modified, clar-

ified, and updated as necessary to reflect the passage of time and the dismissal of claims against

four developer defendants and to conform to the requirement of Local Rule 7(h)(1) for “references

to the parts of the record relied on.” Consistent with Local Rule 7(h)(1), Plaintiffs have added

citations in this memorandum where appropriate. Further, Plaintiffs have added the accompanying

opposition to Defendant SunTrust’s statement of undisputed material facts and nine additional

exhibits (numbered as Exhibits 32 to 40) to ensure that a complete record is before this Court and

to better assist this Court in resolving this case. Except for Exhibit 40 (dealing with Plaintiff KCA’s

status as a “public” nonprofit organization), the nine additional exhibits were part of other filings
        Case 1:18-cv-00528-BAH Document 27-1 Filed 04/20/20 Page 2 of 2




in Superior Court and part of the record of this case. The exhibits added in connection with this

filing supplement the initial set of exhibits submitted as part of Plaintiffs’ pending motion for

summary judgment and are numbered accordingly (exhibits 32 through 40).



                                                    /S/ PAUL ZUKERBERG

                                                    Paul H. Zukerberg, Esquire
                                                    DC Bar # 388152
                                                    Zukerberg & Halperin, PLLC
                                                    1790 Lanier Place N.W.
                                                    Washington, D.C. 20009-2118
                                                    (202) 232-6400
